DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Showalter (Reg. No. 33,579) on December 21, 2021.
The application has been amended as follows: 
	In the Specification, page 12, line 26 should be corrected as follows: “In additional to such basic movability, the working head [[3]] 2 may allow for a sort of internal…”
	In the Claims:	Claim 1, lines 10-12 (Amended) “biasing device comprising a biasing element [[fixedly]] mounted to the handle [[so as to be stationary relative to the handle]] for biasing and providing a motion resistance to the working head frame relative to the handle, wherein a portion of the biasing element is fixedly mounted to the handle so as to be stationary relative to the handle, wherein said support structure and …”	Claim 6, lines 7-10 (Amended) “contour relative to the handle, wherein a biasing element [[fixedly]] mounted to the handle [[so as to be stationary relative to the handle]] , wherein a portion of the biasing element is fixedly mounted to the handle so as to be stationary relative to the handle, and a pivot range adjustment device mounted to the handle cooperates with the…”	Claim 15, lines 14-16 (Amended) “skin, wherein said second biasing element is mounted to the handle for biasing and providing the motion resistance to the working head frame relative to the handle, wherein a portion of said second biasing element is fixedly mounted to said handle, and a pivot range adjustment device is mounted to the handle and cooperates with …”	Claim 18, lines 9-11 (Amended) “biasing device further comprising a second biasing element [[fixedly]] mounted to the handle for biasing and providing a motion resistance to the working head frame relative to the handle, wherein a portion of the second biasing element is fixedly mounted to the handle, and wherein a pivot range adjustment device is mounted to the handle and cooperates …”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The previously cited prior art fails to disclose or make obvious to combine a hair removal device with a handle and a working head frame that is biased by a biasing element that is mounted to the handle for biasing and providing motion resistance to the working head frame relative to the handle, wherein a portion of the biasing element is fixedly mounted to the handle, and wherein a pivot range adjustment device is mounted to the handle and cooperates with the biasing element for adjusting a pivot angle about .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Wang (US Patent 7,350,300) discloses a hair removal device (fig. 26) provided with a biasing element (34) positioned between a drive element (13) of a respective hair removal tool and a spring stopper (35) from above which the inner blades (5) of the hair removal tool are coupled, so that the inner blades (5) become biased upward (col. 14, lines 36-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 29, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/29/2021